Citation Nr: 0310925	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio


INTRODUCTION

The veteran served on active duty from May 1955 to March 
1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was previously before the Board in September 2002.  
At that time, it was found that new and material evidence had 
been submitted to reopen the claim for service connection for 
a psychiatric disorder.  The claim, thus, needed to be 
reviewed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  


REMAND

The Board conducted additional development in this matter, 
pursuant to 38 C.F.R. § 19.9(a)(2), in September 2002.  The 
development conducted has been completed. Additional evidence 
has been received into the record which the RO has not had 
the opportunity to review in conjunction with the veteran's 
claim.  However, pursuant to a recent decision by the Federal 
Circuit Court of Appeals, the case must be remanded to the RO 
for review of the evidence in the first instance.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-
7304,-7305,-7316 (Fed. Cir. May 1, 2003).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  Thereafter, the RO should readjudicate 
the claim for service connection for a 
psychiatric disorder on a de novo basis.  If 
the claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
which includes the law and regulations 
concerning entitlement to service connection 
on a de novo basis.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




